 

   

Case 1:20-cv-00553-JFR Document 12-1 Filed 07/10/20 Page 1 of 1

Verification

I, Barbara Andersen, hereby state under oath:

1,
2.

I do not have the name/address of the Unknown Defendant.

Based on the affidavit of Forrest Fenn and text messages sent to me, I believe that there is
an Unknown Defendant who wrongfully deprived me of the chest by stealing my
proprietary solve information.

I have received strange text communications for the past year. Recently, the person
texting me has admitted to knowing facts about me and my solve. He has claimed that he
has seen me naked; knows facts relative to personal matters here in Chicago; knows
details relative to my search; knows what I have worn on my searches; and knew of the
even nicknames of local residents in my search area (which he would only know from my
e-mails).

I have attempted to reach out to Forrest Fenn with questions relative to the purported
retriever/Unknown Defendant. Forrest Fenn has not responded to my communications.
Upon information and belief, the only public announcement since the strange
announcement relative to the retrieval of the chest is the affidavit contained in the
Arizona case.

I believe that Forrest Fenn is in possession of the name/address of the Unknown
Defendant. I need this information in order to plead an amended complaint and, further
to serve the Unknown Defendant. I also need this information potentially for pleading
jurisdiction and venue.

I believe that Forrest Fenn is also in possession of other information and facts which I
will ultimately need in this litigation. I would request that this Court allow same at this
juncture: (a) so that the information is not lost: (b) so as to not make two discovery
requests against Forrest Fenn for deposition/documents. I am particularly interested in
facts relative to the Unknown Defendants’ solve; videotaping of the Unknown Defendant
and his searches; communications to Fenn; and facts surrounding the retrieval/return of
the chest.

I am happy to ask deposition questions and document requests in written form (rather
than calling for the oral deposition of Forrest Fenn).

Respectfully submitted:

‘

Barbara Andersen

Sworn before me this_J© rh
Day of July 2020

Hd AL,

OFFICIAL SEAL

  

NOTARY PUBLIC, STATE OF ILLINOIS |

My Commission Expires 5-29-2024

‘
ANTHONY CORTESE f
r 12
